FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 17, 2021



In the Court of Appeals of Georgia
 A21A0353. GREEN v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      A jury found Mark Holden Green guilty of aggravated child molestation and

child molestation. Following the denial of his motion for new trial, Green appeals,

contending that the trial court erred in admitting hearsay and other acts evidence, the

evidence was insufficient to support his conviction for aggravated child molestation,

and his trial counsel was ineffective. For the following reasons, we affirm Green’s

convictions.

      On appeal from a criminal conviction, we view the evidence in the light most

favorable to the jury’s verdict, with the defendant no longer enjoying a presumption

of innocence. See Carolina v. State, 276 Ga. App. 298, 300 (1) (623 SE2d 151)

(2005). We neither weigh the evidence nor determine witness credibility, which are
tasks that fall within the exclusive province of the jury, but only determine if the

evidence was sufficient for a rational trier of fact to find the defendant guilty of the

charged offense beyond a reasonable doubt. Id.; see also Whorton v. State, 318 Ga.

App. 885, 885 (735 SE2d 7) (2012).

      So viewed, the evidence shows that Green is the step-father of the victims, A.

G. and E. G. The victims’ mother testified that when A. G. and E. G. were four years

old, A. G. told her, “Mom, you know Mark has a long toot toot.” The victims’ mother

explained that A. G. and E. G. use the term “toot toot” to refer to their private area.

The victims’ mother testified that A. G. said that Green “had stuck it in her mouth and

did this motion,” which she demonstrated, and “that yucky milk came out.”

      After the victims’ mother reported the allegation to police, she took A. G. and

E. G. to a child advocacy center. At the child advocacy center, both children were

interviewed by an expert in forensic interviewing. The forensic interviewer testified

that she had conducted approximately 600 forensic interviews. Recordings of the

forensic interviews of A. G. and E. G. were played for the jury. The forensic

interviewer first testified about her interview of E. G. After explaining that E. G.

referred to the male anatomy as a “toot toot tail” because it looks like a tail, she

testified that E. G. told her that there was a “boo boo” on Green’s “toot toot tail” and

                                           2
that she “bit him there on his toot toot tail.” E. G. also referred to something being

sticky like peanut butter, which the forensic interviewer testified she thought would

have been ejaculation.

       The forensic interviewer then testified about her interview of A. G. A. G. told

the forensic interviewer about “yucky milk” and motioned with her mouth like she

was spitting it out. When the forensic interviewer asked A. G. about Green’s “toot

toot,” A. G. said, “He did like this.” The forensic interviewer testified that she

inferred from A. G.’s statements and gestures that Green put his penis in A. G.’s

mouth.

       A sexual assault nurse examiner testified that she had examined A. G. and E.

G. A. G. told the nurse examiner, “Yucky milk came out of Mark’s toot, toot. . . . He

put it in my mouth.” A. G. also told her that Green “has a long tail called a toot toot

that yucky white milk comes out of,” that “he puts the yucky milk in my mouth,” and

“it tastes bad and I spit it in the trash can.” When the nurse examiner asked A. G. to

describe what the “toot toot” looks like, A. G. said, “It’s long like a tail and has a hole

in the end of it. He does his hands like this.” The nurse examiner testified that A. G.

made motions with her hands as if masturbating a penis. A. G. told her, “That’s when



                                            3
the yucky white milk comes out of the end. . . . I don’t like it when he does that. It

tastes bad.”

      At the end of E. G.’s exam, the nurse examiner asked E. G. if she had ever seen

Green’s private areas. The nurse examiner testified that E. G. told her, “He has a tail,

he puts his hand around his ‘toot toot,’” motioned with her hands as though

masturbating, and said, “Pee pee came out of it. It went all over my shorts and I had

to change clothes.”

      A nurse who examined Green testified that he has a condition referred to as

hypospadias, where the urethral opening of the penis can be at various locations of

the penis rather than the normal location, which is the tip of the penis. According to

the nurse, Green’s urethral opening is between the head of the penis and the area just

below the head of the penis. She also testified that Green has a skin pigment

condition referred to as vitiligo, and that he had pigmentation loss in an area that she

pointed to in a picture showing Green’s penis and on his scrotal sac.

      Green was indicted for aggravated child molestation and child molestation.

After a jury trial, Green was found guilty of both offenses. This appeal followed the

denial of Green’s motion for new trial.



                                           4
      1. Green contends that the trial court erred by allowing hearsay statements of

A. G. to be admitted into evidence.1 However, Green did not preserve this issue for

appellate review.

      At the time of Green’s offenses in 2016, OCGA § 24-8-820, the child hearsay

statute, provided:

      A statement made by a child younger than 16 years of age describing
      any act of sexual contact or physical abuse performed with or on such
      child by another or with or on another in the presence of such child shall
      be admissible in evidence by the testimony of the person to whom made
      if the proponent of such statement provides notice to the adverse party
      prior to trial of the intention to use such out-of-court statement and such
      child testifies at the trial, unless the adverse party forfeits or waives such
      child’s testimony as provided in this title, and, at the time of the
      testimony regarding the out-of-court statements, the person to whom the
      child made such statement is subject to cross-examination regarding the
      out-of-court statements.


“[T]he trial court has broad discretion in determining the admissibility of child

hearsay evidence, and we will reverse a trial court’s ruling on the admissibility of

statements [under OCGA § 24-8-820] only if the trial court abused its discretion.”


      1
         “For convenience of discussion, we have taken the enumerated errors out of
the order in which [Green] has listed them. . . .” Pugh v. State, 347 Ga. App. 710, 711
(1), n. 5 (820 SE2d 766) (2018) (citation omitted).

                                            5
Allison v. State, 356 Ga. App. 256, 261 (1) (846 SE2d 222) (2020) (citation and

punctuation omitted).

      When the victims’ mother testified, Green objected to the admission of hearsay

statements by A. G. After the State responded that A. G. was present and able to

testify, the trial court admitted the hearsay statements over trial counsel’s objection.

When A. G., who was six years old at the time of trial, took the stand, she answered

voir dire questions from the State and Green’s trial counsel. Green’s trial counsel

objected to A. G. being allowed to testify on the basis that he was not satisfied that

A. G. knew the difference between the truth and a lie. The trial court allowed A. G.’s

testimony, finding that she knew “the difference in right and wrong, truth and a lie.”

The prosecutor then attempted to swear A. G. in as a witness:

      Q: Do you swear or affirm testimony or the conversation me and you are
      about to have in front of this jury, is the truth?
      A: I don’t know.
      Q: You don’t know? You’re not [going to] tell the truth while we’re
      talking?
      A: No.
      Q: You’re not [going to] tell me the truth?
      A: I just don’t know some things are different.
      Q: Some things are different? Can you tell me what’s different?
      A: Like, I never learned jump roping, because that’s hard.

                                           6
      Q: Okay. I can get that. What if I said, I’m not [going to] ask you about
      jump roping or hula hooping in front of the jury today? Because I’m not
      [going to] ask you anything like that. I’m just [going to] ask questions
      [about] what happened between you and Mark. Is that okay? Will you
      tell the truth then?
      A: Yes.
      Q: Okay. Let’s raise our hand again, the right one. There you go.
                                         ...
      Q: Do you swear or affirm the testimony you are about to give, the
      coversation me and you are [going to] have today in front of the jury,
      concerning Mark, is the truth?
      A: I don’t know.
      Q: You don’t know again? No? You just don’t know?
      A: Yeah, because things are different, but I don’t know how to do or I
      just don’t know what it means.

Green’s trial counsel requested a bench conference and stated, “I don’t think she can

testify on what’s the truth and what’s a lie.” The trial court responded, “Okay.”

Neither the prosecutor nor Green’s trial counsel pursued asking further questions of

A. G., who was allowed to leave the witness stand.

      Green argues that because A. G. “was incapable of taking the oath to tell the

truth, she should be considered . . . not being ‘available’ to testify at trial and

therefore the child hearsay statute would not apply.” Although Green objected to the

admission of A. G.’s hearsay statements when the victims’ mother testified, he did not

                                          7
renew his objection when A. G. did not testify. By not renewing his objection, he

failed to preserve this issue for appellate review. See Jackson v. State, 222 Ga. App.

843, 847 (4) (476 SE2d 615) (1996) (defendant failed to preserve the issue for

appellate review when he did not renew his hearsay objection when the declarant did

not testify).

       2. In a closely related enumeration, Green argues the evidence was insufficient

to support his conviction for aggravated child molestation because “[t]he only

evidence concerning any inappropriate conduct in relation to A. G. came by way of

hearsay statements[.]” We disagree.

       “A person commits the offense of child molestation when such person . . .

[d]oes any immoral or indecent act to or in the presence of or with any child under the

age of 16 years with the intent to arouse or satisfy the sexual desires of either the

child or the person[.]” OCGA § 16-6-4 (a) (1). “A person commits the offense of

aggravated child molestation when such person commits an offense of child

molestation which . . . involves an act of sodomy.” OCGA § 16-6-4 (c). And sodomy

is committed when a person “performs or submits to any sexual act involving the sex

organs of one person and the mouth or anus of another.” OCGA § 16-6-2 (a) (1).

Green was charged with aggravated child molestation for “commit[ting] an immoral

                                          8
and indecent act, to wit: sodomy, against [A. G.], a child under the age of sixteen 16

years, with the intent to arouse and satisfy the sexual desires of the accused or the

child, in that the accused did perform a sexual act, said act involving the sex organ

of the accused and the mouth of the said [A. G.]” The evidence was sufficient for the

jury to find Green guilty beyond a reasonable doubt of aggravated child molestation

as charged in the indictment.

      As discussed in Division 1, Green failed to preserve for appellate review the

issue of whether A. G.’s hearsay statements were properly admitted under the child

hearsay statute. Consequently, Green has not established that the trial court erred by

admitting A. G.’s hearsay statements. The victims’ mother testified that A. G. said

that Green had stuck his “toot toot” in her mouth. It is well settled that “[t]he

testimony of a single witness is generally sufficient to establish a fact.” OCGA § 24-

14-8. The victims’ mother’s testimony, along with A. G.’s forensic interview and

testimony by the nurse examiner and the forensic interviewer, was sufficient to

sustain Green’s conviction for aggravated child molestation. See Allison, 356 Ga.

App. at 261-263 (2) (a) (testimony of victim’s mother and forensic psychologist as

to what victim told them defendant did was sufficient to sustain defendant’s child

molestation conviction).

                                          9
      3. Prior to trial, the State filed a notice of intent to present evidence of prior bad

acts Green had committed against his adopted daughter, K. G., pursuant to OCGA §

24-4-414 (“Rule 414”). At a pre-trial hearing, the State informed the trial court that

it was seeking to use the prior acts evidence to show propensity. Over Green’s

objection, the trial court allowed the State to present the other acts evidence. Green

contends that the trial court erred in admitting the other acts evidence. We disagree.

      K. G., who was 24 years old at the time of trial, testified that Green, who was

her step-father at the time,2 began abusing her when she was 11 years old. She

testified that the abuse started as just touching. K. G. would sleep with her mother,

who was sick with cancer, and she would wake up and Green’s hand would be down

her pants. K. G. testified that over the next months and year it progressed to the point

where K. G. “would have to perform oral. I would have to touch him as well.” K. G.

testified that the abuse “progressed into penetration . . . [v]aginal and sodomy.” The

abuse continued until she was 17, when she moved out of state. K. G. testified that

Green eventually started giving her sleeping pills, and there were times when Green

raped her while she was asleep. K. G. also testified that Green “has a scar underneath

of his penis” that she first noticed when she was around 13 or 14 years old.

      2
          K. G. testified that Green adopted her the day after she turned 18.

                                            10
      Rule 414 (a) provides: “In a criminal proceeding in which the accused is

accused of an offense of child molestation, evidence of the accused’s commission of

another offense of child molestation shall be admissible and may be considered for

its bearing on any matter to which it is relevant.” Rule 414 supersedes the provisions

of OCGA § 24-4-404 (b) in child molestation cases and “create[s] a rule of inclusion

with a strong presumption in favor of admissibility as [Rule 414] provides that such

evidence ‘shall be admissible.’” Dixon v. State, 341 Ga. App. 255, 258 (1) (800 SE2d

11) (2017) (citations and punctuation omitted). Evidence admitted under Rule 414 is

not subject to the limitations of OCGA § 24-4-404 (b) and “may be considered for its

bearing on any matter to which it is relevant,” including propensity. State v.

McPherson, 341 Ga. App. 871, 873 (800 SE2d 389) (2017). And, as we have

explained, under Rule 414 (a),

      showing a disposition toward molestation is a relevant purpose and not
      unfairly prejudicial in light of the nature of that conduct. Thus, evidence
      that a defendant engaged in child molestation in the past is admissible
      to prove that the defendant has a disposition of character that makes it
      more likely that he did commit the act of child molestation charged in
      the instant case.


Id. at 873-874 (citation and punctuation omitted).


                                          11
      Nevertheless, evidence that is admissible under [Rule 414] may still be
      excluded if its probative value is substantially outweighed by the danger
      of unfair prejudice, confusion of the issues, or misleading the jury or by
      considerations of undue delay, waste of time, or needless presentation
      of cumulative evidence. OCGA § 24-4-403.


Dixon v. State, 350 Ga. App. 211, 213 (1) (828 SE2d 427) (2019) (citations and

punctuation omitted). “This determination lies within the discretion of the trial court

and calls for a common sense assessment of all the circumstances surrounding the

extrinsic offense, including prosecutorial need, overall similarity between the

extrinsic act and the charged offense, as well as temporal remoteness.” Id. at 214 (1)

(citations omitted). “We review the trial court’s decision on whether to admit

evidence under Rule 414 for a clear abuse of discretion.” Jackson v. State, 342 Ga.

App. 689, 691 (805 SE2d 457) (2017).

      Green concedes that, based on K. G.’s testimony, the State met its burden by

proving by the preponderance of the evidence that Green committed the prior bad act

and that propensity is a proper purpose under Rule 414. However, he argues that the

prior acts are not sufficiently similar to the current allegations to allow a jury to find

that he had a propensity to commit these acts. According to Green, the evidence of

prior acts was too remote in time to be probative. Green also argues that the trial court

                                           12
erred in concluding that the probative value of this evidence was not substantially

outweighed by its prejudicial effect.

      Upon review, we conclude that the trial court did not abuse its discretion in

admitting evidence regarding Green’s prior acts under Rule 4143 because the

evidence was relevant to show Green’s propensity to commit the crimes. There was

sufficient similarity between the prior acts against K. G. and the alleged offenses

against A. G. and E. G., all of whom were children in Green’s care, to allow for the

admission of the evidence regarding the prior acts. Although Green argues that the

evidence of prior acts was too remote in time to be probative, temporal remoteness

does not demand exclusion. See Eubanks v. State, 332 Ga. App. 568, 569-570 (1)

(774 SE2d 146) (2015) (act committed 17 years prior to trial was admissible).

      “As noted above, the prejudicial impact of evidence of similar transactions in

child molestation cases is generally considered to be outweighed by its probative

      3
        Although the trial court’s oral ruling does not state which Code section it
relied on in allowing the State to present the other acts evidence, in its order denying
Green’s motion for new trial, it stated: “The trial court properly allowed the evidence
under OCGA § 24-4-414, which alone would have allowed the admission of the
proposed evidence. The trial court also analyzed the admissibility of the evidence
under OCGA §§ 24-4-403 and 24-4-404 (b) finding the evidence was admissible
under both those Code sections.” Because we agree that the other acts evidence was
admissible under Rule 414, we need not address whether it was also admissible under
OCGA § 404 (b).

                                          13
value in demonstrating an accused’s disposition toward committing molestation.”

McPherson, 341 Ga. App. at 875-876. There has been no showing that the evidence

would confuse the issues or mislead the jury. Nor has there been a showing that the

probative value of the evidence would otherwise be substantially outweighed by the

danger of unfair prejudice. In light of the “strong presumption in favor of

admissibility,” we cannot say that the trial court abused its discretion in allowing the

other acts evidence to be admitted. Wilkerson v. State, 356 Ga. App. 831, 834 (1) (849

SE2d 677) (2020).

      4. Green argues the trial court erred in allowing hearsay statements of K. G.

into evidence. We disagree.

      “The admission of evidence is committed to the sound discretion of the trial

court, and the trial court’s decision whether to admit or exclude evidence will not be

disturbed on appeal absent an abuse of discretion.” Lyons v. State, 309 Ga. 15, 21 (4)

(843 SE2d 825) (2020).

      A detective testified that the victims’ mother gave him K. G.’s phone number

and told him that he needed to call her. Over Green’s hearsay objection, the detective

testified that K. G. told him that when she was about 12 years old, Green started

touching her and having her touch him. From the touching, the abuse escalated to oral

                                          14
sex and then to penetration. The detective asked K. G. if she would be willing to

come to Georgia to testify, and she told him that she would. He then asked her, “Is

there anything remarkable about [Green’s] penis?” She told him that it has a scar

underneath it. The detective testified, “In my mind, there’s my boo boo.” To confirm

this, the detective obtained a search warrant to get pictures of Green’s penis. Over

objection, the pictures were admitted into evidence.

      As discussed in Division 3, K. G.’s testimony was properly admitted under

Rule 414. Pretermitting whether the detective’s testimony regarding K. G.’s

statements to him were admitted for the truth of the matter asserted, the testimony is

cumulative of the direct testimony by K. G.

      Under the current Evidence Code, error shall not be predicated upon a
      ruling which admits evidence unless a substantial right of the party is
      affected. In determining whether trial court error was harmless, we
      review the record de novo, and we weigh the evidence as we would
      expect reasonable jurors to have done so as opposed to viewing it all in
      the light most favorable to the jury’s verdict. The test for determining
      nonconstitutional harmless error is whether it is highly probable that the
      error did not contribute to the verdict. Generally, the erroneous
      admission of hearsay is harmless where substantial, cumulative, legally
      admissible evidence of the same fact is introduced.




                                         15
Lyons, 309 Ga. at 22 (4) (citations and punctuation omitted). Here, the detective’s

testimony about what K. G. told him added nothing to what the jury learned from K.

G.’s testimony. Thus, even if the detective’s testimony regarding what K. G. told him

was admitted in error, the admission of the detective’s testimony was harmless. Id.

We therefore conclude that any error in admitting the detective’s testimony does not

require reversal.

      5. Green contends that his trial counsel was ineffective for failing to object to

hearsay statements of K. G. and failing to object and request a mistrial when A. G.

was unable to testify and he was denied his constitutional right to confront witnesses

against him.

      To establish that his trial counsel was constitutionally ineffective,
      Appellant must prove both deficient performance by counsel and
      resulting prejudice. To show that his lawyer’s performance was
      deficient, Appellant must demonstrate that the lawyer performed his
      duties in an objectively unreasonable way, considering all the
      circumstances and in the light of prevailing professional norms. This is
      no easy showing, as the law recognizes a “strong presumption” that
      counsel performed reasonably, and Appellant bears the burden of
      overcoming this presumption. To carry this burden, he must show that
      no reasonable lawyer would have done what his lawyer did, or would
      have failed to do what his lawyer did not. In particular, decisions
      regarding trial tactics and strategy may form the basis for an
      ineffectiveness claim only if they were so patently unreasonable that no
      competent attorney would have followed such a course.


                                         16
      Even when a defendant has proved that his counsel’s performance was
      deficient in this constitutional sense, he also must prove prejudice by
      showing a reasonable probability that, but for counsel’s unprofessional
      errors, the result of the proceeding would have been different. It is not
      enough to show that the errors had some conceivable effect on the
      outcome of the proceeding. Rather, Appellant must demonstrate a
      “reasonable probability” of a different result, which, the United States
      Supreme Court has explained, is a probability sufficient to undermine
      confidence in the outcome.

      The reviewing court need not address both components of the inquiry if
      the defendant makes an insufficient showing on one. In all, the burden
      of proving a denial of effective assistance of counsel is a heavy one, and
      Appellant has failed to carry that burden.

Brown v. State, 302 Ga. 454, 457-458 (2) (807 SE2d 369) (2017) (citations and

punctuation omitted). To prove deficient performance, a defendant must show by

clear and convincing evidence that the performance of his lawyer was not within the

range of reasonable professional lawyering. Jones v. State, 318 Ga. App. 342, 346 (3)

(733 SE2d 400) (2012). “This requires a showing of errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed by the Sixth Amendment.” Abernathy

v. State, 357 Ga. App. 732, 738 (2) (849 SE2d 489) (2020).

      Whether a trial attorney renders constitutionally ineffective assistance is a

mixed question of law and fact. “The proper standard of review requires that we

accept the [trial] court’s factual findings unless clearly erroneous, but we


                                         17
independently apply the legal principles to the facts.” Head v. Carr, 273 Ga. 613, 616

(4) (544 SE2d 409) (2001). After reviewing Green’s claims in accordance with these

standards, we conclude that Green has not met his burden of demonstrating that his

trial counsel was ineffective.

      (a) Failure to object to hearsay statements of K. G.

      The victims’ mother testified that she called K. G. to let her know that Green

would possibly be going to jail and explained why. According to the victims’ mother,

K. G. got upset and started crying. K. G. hung up the phone, but when the victims’

mother immediately got back in contact, “she said that [Green] had raped and

molested her from, I think, age 13 to 17.” The victims’ mother testified that right after

she learned this from K. G., she called the detective to let him know that A. G. and

E. G. “[were not] the only ones that this had happened to.”

      Pretermitting whether trial counsel was deficient for failing to object to this

testimony, Green has failed to show prejudice. See Ary v. State, ___ Ga. App. ___,

___ (4) (b) (____ SE2d ___) No. A21A0165, 2021 WL 2100409, at *9 (4) (b) (2021)

(even assuming trial counsel’s performance was deficient, defendant did not establish

that his counsel was constitutionally ineffective because defendant did not show he

was prejudiced by counsel’s deficient performance). K. G. testified that Green started

                                           18
molesting her when she was 11 years old, that the abuse continued until she was 17

years old, and that he raped her. “To establish prejudice for purposes of an ineffective

assistance of counsel claim, [Green] must show ‘a reasonable probability’ that the

jury would have reached a different result” but for his trial counsel’s error. Id. Green

has not demonstrated a reasonable probability of a different result if the victims’

mother’s testimony had not been admitted. See Brown, 302 Ga. at 457 (2).

      (b) Failure to object and request a mistrial when A. G. did not testify.

      As discussed above, the record shows that trial counsel objected to the

admission of hearsay statements by A. G. during the victims’ mother’s testimony.

After confirming that A. G. was present and able to testify, the trial court admitted the

hearsay statements over trial counsel’s objection. Green argues that his trial counsel

was ineffective because he failed to renew his objection to the admission of hearsay

statements by A. G. or move for a mistrial when A. G. did not testify. We disagree.

      In its order denying Green’s motion for new trial, the trial court found as

follows:

      In this case, it was trial counsel’s strategy NOT to cross examine the two
      victims. Further, [A. G.] was present to testify and was deemed
      competent to testify. She became confused and was disconcerted. At
      trial, the prosecution, trial counsel, and the trial court agreed not to push

                                           19
      her any further. Trial counsel effectively waived his opportunity to cross
      examine [A. G.] which was his strategy. Under this strategy, [A. G.’s]
      inability to testify supported trial counsel’s strategy. . . . Defense counsel
      did not pursue [A. G.’s] testimony which was consistent with his
      strategy.


These findings are supported by the record. Green’s trial counsel did not cross

examine E. G. even though she testified at trial. He testified at the new trial hearing

that it was his strategy not to cross examine the two victims because “certainly the

last thing you want to do is look like you’re beating up on young girls,” which could

alienate the jury. In fact, trial counsel was planning to waive the testimony of the two

victims because he believed they were too young to testify. He testified that his focus

was on the inconsistencies in the girls’ statements.

      “A strong presumption exists that counsel’s conduct falls within the range of

reasonably professional conduct,” Lawson v. State, 296 Ga. 1, 7 (2) (b) (764 SE2d

816) (2014), and trial counsel’s decision in this case not to pursue A. G.’s testimony

at trial was a reasonable trial strategy. See Campos v. State, 263 Ga. App. 119, 122

(587 SE2d 264) (2003) (counsel not ineffective for declining to call the child victim

as a witness for purposes of cross-examination). Renewing his objection to the

admission of hearsay statements by A. G. or moving for a mistrial when A. G. did not

                                           20
testify would have been inconsistent with this strategy. Accordingly, Green has failed

to establish deficient performance on this ground. See Lawson, 296 Ga. at 7 (2) (b).

      Moreover, Green has failed to demonstrate that the outcome of the trial would

have been different if his trial counsel had renewed his objection to the admissibility

of A. G.’s hearsay statements or moved for a mistrial when A. G. did not testify. A

judge has broad discretion to allow the recall of a witness, even one that has been

excused. Watkins v. State, 253 Ga. App. 382, 384 (1) (559 SE2d 133) (2002). And,

a child victim is allowed to testify regardless of the child’s ability to understand the

nature of an oath. See OCGA § 24-6-603 (b); Gibby v. State, 213 Ga. App. 20, 22 (2)

(d) (443 SE2d 852) (1994) (decided under former OCGA § 24-9-5 (b)); Bright v.

State, 197 Ga. App. 784, 784 (3) (400 SE2d 18) (1990) (same). The child simply

becomes an unsworn witness. Bright, 197 Ga. App. at 784 (3). Thus, if Green’s trial

counsel had renewed his objection to the admissibility of A. G.’s hearsay statements

or moved for a mistrial, the trial court could have allowed the State to recall A. G. to

testify as an unsworn witness. Consequently, Green has failed to prove prejudice. See

Brown, 302 Ga. at 457 (2).

      Judgment affirmed. McFadden, C. J., and Rickman, P. J., concur.



                                          21